NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 19-1968
                                    ____________

                                  GREG JOHNSON,
                                         Appellant

                                           v.

        DARRELL WIREMAN; MORRIS L. HOUSER; JAMES ECKARD;
    ULRICH KLEMM; SHAWN KEPHART; TABB BICKELL; DEPARTMENT OF
                         CORRECTIONS

                                    ____________

                 On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                             (D.C. No. 1-15-cv-02254)
               Magistrate Judge: Honorable Joseph F. Saporito, Junior
                                  ____________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                December 12, 2019

              Before: RESTREPO, ROTH and FISHER, Circuit Judges.

                                 (Filed: May 4, 2020)
                                    ____________

                                      OPINION *
                                    ____________

       FISHER, Circuit Judge.

       While an inmate at Pennsylvania’s State Correctional Institute at Huntingdon,

Greg Johnson filed three grievances asserting that his religious rights were being


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
violated. Failing to obtain relief, he sued under 42 U.S.C. § 1983.1 The District Court

dismissed Johnson’s claims because it concluded that he did not exhaust

administrative remedies. The court was correct regarding Johnson’s first two

grievances, but incorrect regarding his third. In addition, it erred in dismissing the

claims against Defendants Houser and Eckard on the basis of lack of personal

involvement. Therefore, we will affirm in part and vacate and remand in part.2

       Under the Prison Litigation Reform Act, a prisoner’s complaint asserting

claims based on prison conditions will be dismissed unless the prisoner has properly

exhausted administrative remedies—that is, has “us[ed] all steps that the agency holds

out, and [done] so properly (so that the agency addresses the issues on the merits).”3

       Johnson filed Grievance 523688 in August 2014. The grievance was denied,

and on appeal, Johnson was directed to provide a copy of his “first appeal to [the]

Facility Manager.” 4 According to Johnson, the document does not exist. The record

on this point is convoluted. For instance, Johnson stated during the grievance process

that he “appealed” to the Facility Manager,5 but later said that he had actually tried to

solve the problem using the form for making requests of staff members. The District




1
  Johnson also brought claims under other federal statutes; he does not appeal the
dismissal of those claims.
2
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction
under 28 U.S.C. § 1291. “We review the determination of a failure to exhaust de novo
. . . . We accept the [District] Court’s factual conclusions unless clearly erroneous
. . . .” Small v. Camden Cty., 728 F.3d 265, 268 (3d Cir. 2013) (internal citations
omitted).
3
  Rinaldi v. United States, 904 F.3d 257, 270-71 (3d Cir. 2018) (quoting Woodford v.
Ngo, 548 U.S. 81, 90 (2006)); see also 42 U.S.C. § 1997e(a).
4
  JA242.
5
  JA239.
                                            2
Court found that “Johnson failed to submit the required documentation.” 6 This factual

finding was not clearly erroneous, 7 so we decline to disturb it. The District Court did

not err in ruling that Johnson failed to exhaust administrative remedies for Grievance

523688.

       Johnson filed Grievance 543097 in December 2014. He requested “immediate

accommodation of my religious practice” and “whatever relief may be available under

law.” 8 Johnson has been released, so the request for accommodation is moot. 9 Thus,

the question is whether his remaining request—for “whatever relief may be available

under law”—properly exhausts his claim for monetary relief. The prison’s policies 10

instruct that an inmate who wants compensation “must” 11 or “should” 12 request it in

the initial grievance. “Must,” of course, indicates something mandatory. “[S]hould”

means “to the extent practicable.”13 Johnson specifically requested money damages in

his other two grievances (one he wrote himself and one his attorney wrote). Clearly, it

was practicable to request such relief. Because Johnson failed to do so in Grievance

543097, he did not properly exhaust his claim for money damages.




6
  Johnson v. Wireman, No. 15-cv-02254, 2019 WL 1383575, at *15 (M.D. Pa. Mar.
27, 2019) (citing DOC policies).
7
  See Small, 728 F.3d at 268.
8
  JA247.
9
  Abdul-Akbar v. Watson, 4 F.3d 195, 206 (3d Cir. 1993).
10
   Small, 728 F.3d at 272 (“[P]risoners must complete the administrative review
process in accordance with the applicable procedural rules, rules that are defined not
by the PLRA, but by the prison grievance process itself.”) (quoting Jones v. Bock, 549
U.S. 199, 218 (2007) (internal quotation marks omitted)).
11
   JA298 (DC-ADM 804, Inmate Grievance System Procedures Manual, eff. May 1,
2014), 347 (same, eff. May 1, 2015).
12
   JA266 (Department of Corrections Inmate Handbook, 2008-2009 ed.).
13
   See Spruill v. Gillis, 372 F.3d 218, 233 (3d Cir. 2004).
                                            3
       Johnson filed Grievance 586036 in September 2015. The Grievance

Coordinator rejected it because “[t]he issue(s) . . . ha[d] been reviewed . . . in prior

grievance[s] 523688 and 543097.” 14 Johnson did not appeal, but he still properly

exhausted the claim because “[u]nder the PLRA, a prisoner need exhaust only

‘available’ administrative remedies.” 15 Appeal was not an available remedy once he

was told that the issues had previously been decided because, as prison policy states,

“[a]ny grievance issue . . . that has been previously addressed will not be addressed in

a subsequent grievance review.” 16 Therefore, we will vacate the District Court’s order

insofar as it dismissed the claims based on Grievance 586036 for lack of exhaustion. 17

       Finally, the District Court erred in dismissing the claims against Houser and

Eckard on the basis that they were not personally involved in the alleged civil rights

violations. 18 “A plaintiff makes sufficient allegations of a defendant’s personal

involvement by describing the defendant’s participation in or actual knowledge of and

acquiescence in the wrongful conduct.” 19 Johnson has done so. He alleged that Houser

and Eckard each “sought to cause [him] to switch his religious practice” by advising




14
   JA261.
15
   Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (quoting 42 U.S.C. § 1997e(a)).
16
   JA273 (DC-ADM 804, Inmate Grievance System Procedures Manual, eff. Dec. 8,
2010); see also JA299 (same, eff. May 1, 2014), 347 (same, eff. May 1, 2015).
17
   When the Grievance Coordinator denied Grievance 586036 because the issues
(December fast and ongoing halal diet) had already been reviewed, she did not
determine that the two prior grievances were properly exhausted. Whether the prison
had reviewed the issues is a separate matter from whether Johnson followed the steps
to properly exhaust the prior grievances.
18
   See Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015) (“[A]
plaintiff must demonstrate a defendant’s ‘personal involvement in the alleged
wrongs.’”) (quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)).
19
   Id.
                                             4
him to observe the fasting practice of a different religion. 20 He also alleged that

Eckard strictly enforced food regulations, making it impossible for him to fast, and

that Chaplain Wireman “oppose[d] accommodation of Johnson’s . . . religious

exercises . . . after consultations and correspondence with . . . Houser [and] Eckard.”21

Therefore, we will vacate the dismissal of the claims against Houser and Eckard.

       On this record, however, it is unclear whether Grievance 586036, which does

not name Houser or Eckard, exhausts Johnson’s claims against them. Johnson

complained of Chaplain Wireman’s conduct and that of “any prison officials who

instructed [him] to refuse to process my request . . . even though I do not know their

names at present.” 22 The District Court should determine on remand whether

Grievance 586036 exhausts the claims against Houser and Eckard. This may require

further record development or argument about whether a grievance that describes an

official, but states that his name is unknown, exhausts a claim against him.

       For the foregoing reasons, we will affirm in part and vacate and remand in part.




20
   JA82-83. This encouragement was in Houser and Eckard’s written responses to
Johnson’s grievances. However, Johnson does not merely allege that Houser and
Eckard denied the grievances, which would amount to an impermissible respondeat
superior theory of liability. See Chavarriaga, 806 F.3d at 222-23. Rather, the alleged
violations include “Coercion To Change Religious Practice,” JA82, and other similar
violations. See Sutton v. Rasheed, 323 F.3d 236, 249-50 (3d Cir. 2003), as amended
(May 29, 2003) (chaplain was personally involved where his written response to
grievance appeal stated inmate’s religious texts were not religious).
21
   JA90.
22
   JA260.
                                             5